Filed 10/28/15 P. v. Traylor CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B261598

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA421942)
         v.

GLENN EDWARD TRAYLOR,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, David M.
Horwitz, Judge. Affirmed.
         Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                            _____________________
                  PROCEDURAL AND FACTUAL BACKGROUND


       After waiving his right to a preliminary hearing, Glenn Edward Traylor pleaded
guilty on March 4, 2014 to two counts of second degree burglary (Pen. Code, § 459) and
admitted having previously served 19 separate prison terms for felonies (Pen. Code,
§ 667.5, subd. (b)) as charged in a felony complaint. The court sentenced Traylor to the
upper term of three years on each count to be served concurrently and dismissed a prior
strike allegation and the prior prison term enhancements in the interests of justice.
       On December 11, 2014, Traylor filed a petition seeking to reduce his felony
convictions for second degree burglary to misdemeanors under Proposition 47, the Safe
Neighborhood and Schools Act (Pen. Code, § 1170.18). The trial court denied the
petition, finding Traylor was not eligible for resentencing under Proposition 47. Traylor
filed a timely notice of appeal.


                                      DISCUSSION


       We appointed counsel to represent Traylor on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On June 16, 2015
we advised Traylor he had 30 days within which to submit any contentions or issues he
wished us to consider. We have received no response.
       “Proposition 47 makes certain drug- and theft-related offenses misdemeanors,
unless the offenses were committed by certain ineligible defendants. These offenses had
previously been designated as either felonies or wobblers (crimes that can be punished as
either felonies or misdemeanors).” (People v. Rivera (2015) 233 Cal. App. 4th 1085,
1091.) To this end, “Proposition 47 (1) added chapter 33 to the Government Code
(§ 7599 et seq.), (2) added sections 459.5, 490.2, and 1170.18 to the Penal Code, and
(3) amended Penal Code sections 473, 476a, 496, and 666 and Health and Safety Code
sections 11350, 11357, and 11377. (Ballot Pamp., Gen. Elec. (Nov. 4, 2014) text of



                                              2
Prop. 47, §§ 4-14, pp. 70-74.)” (Ibid.) Traylor’s conviction for second degree burglary
(burglary of an automobile) is not within the scope of Proposition 47.
       We have examined the entire record and are satisfied Traylor’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-118; People v. Wende (1979) 25 Cal. 3d 436,
441-442.)


                                     DISPOSITION


       The order is affirmed.



                                                 BECKLOFF, J*
We concur:



              PERLUSS, P. J.



              ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3